IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                      DIVISION ONE

STATE OF WASHINGTON,                       )       No. 80501-1-I
                                           )
                     Respondent,           )
                                           )
       v.                                  )
                                           )
GENEVIEVE GABRIELA K. KORVIN,              )       UNPUBLISHED OPINION
                                           )
                     Appellant.            )
                                           )

       VERELLEN, J. — RCW 9.94A.753(1) requires that a trial court enter

restitution within 180 days of sentencing. But a defendant waives the statutory

time limit by engaging in conduct that is inconsistent with the defendant’s later

assertion of the defense or by being dilatory in asserting the defense. Because

Genevieve Korvin’s conduct was inconsistent with asserting the statute of

limitations defense and consistent with agreeing to the continuances beyond the

180-day deadline based upon working with court administration to accommodate

the parties, witnesses, and the court, she waived her right to the defense.

       A trial court’s finding of an amount of restitution will be upheld if substantial

evidence supports its finding. The testimony of current and former employees of

the victimized organization and the testimony and written report of a certified
No. 80501-1-I/2



public accountant (CPA) provides a reasonable basis for the restitution amount the

trial court ordered.

       The trial court did not abuse its discretion. We affirm.

                                       FACTS

        The Mount Vernon Chamber of Commerce (Chamber) and the Mount

Vernon Chamber of Commerce Foundation (Foundation) form a single nonprofit

organization. In 2013, Korvin started working at the Foundation.

       The following year, Korvin was hired as the vice president of operations for

the Chamber and continued doing work for the Foundation. As the vice president

of operations, Korvin was responsible for bookkeeping and inputting the

information into QuickBooks and for preparing checks, invoices, newsletters, and

events. Korvin was not allowed to issue payroll advances, she was not permitted

to use the company credit card for personal expenses, and she was not entitled to

mileage reimbursements.

       In November 2014, the Skagit State Bank contacted the Chamber’s

president and chief executive officer regarding suspicious activity on the

Chamber’s credit card. When the president confronted Korvin regarding the

suspicious activity, she denied using the Chamber credit card. Korvin was put on

leave during the investigation and was later terminated.

       Because of the losses and expenses associated with Korvin’s misconduct,

the Chamber had to take out a loan just “to continue operating.”1 The Chamber


       1
           Report of Proceedings (RP) (May 7, 2019) at 128.



                                          2
No. 80501-1-I/3



also hired CPA Patricia Anderson to review the Chamber’s and Foundation’s

financial records. Anderson discovered inconsistencies between the

organizations’ written checks and the information in QuickBooks. She also found

unauthorized credit card transactions.

       Korvin pleaded guilty to first degree theft and was sentenced on March 21,

2018. The parties agreed to set over the restitution hearing to that May. The

statutory 180-day deadline for the trial court to determine the amount of restitution

was September 17, 2018. Before that deadline, the trial court granted several

continuances. And the trial court granted one additional continuance before the

restitution hearing began in December 2018.

       At the restitution hearing, Korvin and four other witnesses testified for the

defense. The hearing was continued three times to accommodate the court’s

schedule and the length of the examination of the witnesses. On August 21, 2019,

the trial court entered $68,870.51 in restitution for the Chamber and the

Foundation. Korvin filed a motion to vacate the restitution order. The trial court

denied Korvin’s motion.

       Korvin appeals.

                                     ANALYSIS

       Korvin contends that the restitution order is void because the court did not

find good cause to continue the restitution hearing beyond the 180-day statutory

period and she did not expressly waive the statute of limitations defense.




                                          3
No. 80501-1-I/4



       “We review a restitution order for abuse of discretion.”2 “A trial court

abuses its discretion if the restitution order is not authorized by statute.” 3 “When

restitution is ordered, the court shall determine the amount of restitution due at the

sentencing hearing or within one hundred eighty days . . . [t]he court may continue

the hearing beyond the one hundred eighty days for good cause.”4

       But the 180-day statutory period “is not grounded in a constitutional right or

a limit upon the trial court’s jurisdiction.”5 “The statutory time limit operates ‘as an

ordinary statute of limitations’ and ‘is subject to principles of waiver and estoppel,

including the doctrine of equitable tolling.’”6 “A party waives a statute of limitations

defense ‘by engaging in conduct that is inconsistent with that party’s later

assertion of the defense’ or ‘by being dilatory in asserting the defense.’”7

       In State v. Kerow, the defendant was sentenced on May 16, 2014, and the

180-day statutory deadline for the court to enter restitution was November 12,

2014.8 The first restitution hearing occurred within the statutory period. 9 But the

court continued the restitution hearing twice without entering a finding of good


       2
           192 Wn. App. 843, 846, 368 P.3d 260 (2016).
       3
           Id.
       4
           RCW 9.94A.753(1).
       5
           Kerow, 192 Wn. App. at 847.
       6
       Id. at 847-48 (quoting State v. Duvall, 86 Wn. App. 871, 874-75, 940 P.2d
671 (1997)).
       7
       Id. at 848 (internal quotation marks omitted) (quoting State v. Grantham,
174 Wn. App. 399, 404, 299 P.3d 21 (2013)).
       8
           Id. at 845-46.
       9
           Id. at 845.



                                            4
No. 80501-1-I/5



cause.10 And both continuances were outside the 180-days.11 This court held that

the trial court had the authority to continue the hearing beyond the 180-day

statutory period.12 This court reasoned that the defendant waived the statute of

limitations defense because defense counsel did not insist that the hearing occur

within the statutory period, and the “only reasonable inference from the record”

was that the defendant agreed to the continuances.13

       Similar to the defendant in Kerow, the trial court continued Korvin’s

restitution hearing multiple times beyond the 180-day period without entering a

finding of good cause.14 Like the defendant in Kerow, Korvin’s counsel could have

insisted that the hearing occur within the statutory period, but Korvin’s counsel did

not. And, consistent with this court’s holding in Kerow, the only reasonable

inference from the record is that Korvin agreed to the continuances.

       Specifically, Korvin was sentenced on March 21, 2018. The 180-day

statutory period for the trial court to enter restitution would have expired on

September 17 if the parties had not agreed to continuances of the restitution

hearing. The parties first agreed to continue the hearing to May 9 and later to July

11. On July 10, Korvin’s counsel requested a continuance of at least 30 days.


       10
            Id. at 845-46.
       11
            Id.
       12
            Id. at 848-49.
       13
            Id.
       14
         The trial court entered an express finding of good cause only in
continuing the restitution hearing to August 21, 2018, a date within the statutory
180-day period.



                                           5
No. 80501-1-I/6



The State objected to the continuance and was ready to proceed, but the court

granted Korvin’s request and continued the hearing to August 21. The trial court

entered orders continuing the hearing to August 31, then to September 14, then to

October 23, and finally to December 5. To accommodate all of the witnesses, the

hearing continued over four days December 5, 2018, January 30, 2019, May 7,

2019, and June 13, 2019. The court issued a written ruling on July 9, 2019, and

entered the restitution order on August 21, 2019.

       At some point during the continuances, Korvin filed two separate witness

lists. And throughout the month of January, Korvin subpoenaed 11 witnesses.

During the hearing, Korvin and four other witnesses testified for the defense.

       Korvin challenges the court’s failure to enter a finding of good cause to

continue the hearing beyond the 180-day period and the related finding that Korvin

waived the statute of limitations defense. But the prosecutor who took over this

matter in August 2018 provided his declaration that from August through the

conclusion of the restitution hearing and entry of the restitution order “our court

dates were set based upon an agreement of the parties. Both the State and the

defense continued to work with court administration and witnesses in order to set

the dates for the hearing as well as for entry of the restitution order.” 15 In denying

Korvin’s motion to vacate the restitution order, the trial court found that

“[t]hroughout the time from entry of the Judgment and Sentence until the Order of

Restitution was entered, the State and the Defendant were working with Court


       15
            Clerk’s Papers at 198.



                                           6
No. 80501-1-I/7



Administration to set hearing dates in order to accommodate the parties,

witnesses, and the Court.”16 The trial court also found that Korvin did not object

“to a violation of the 180-day time limit until September 20, 2019,” over a year after

the statutory period expired.17 Because the only reasonable inference from the

record is that Korvin agreed to the continuances, the court did not abuse its

discretion in failing to enter a finding of good cause or in finding that Korvin waived

the statutory defense.

       Next, Korvin argues substantial evidence does not support the restitution

amount ordered for the checks, the credit card charges, and the interest on the

loan taken out by the Chamber to cover Korvin’s theft.

       A trial court’s finding of an amount of restitution should only be reversed if

there is not substantial evidence to support its finding.18 “‘Evidence is substantial if

it is sufficient to convince a reasonable person of the truth of the finding.’”19

“[R]estitution ordered by a court pursuant to a criminal conviction shall be based

on easily ascertainable damages for injury to or loss of property, actual expenses

incurred for treatment for injury to persons, and lost wages resulting from injury.”20

“Restitution is appropriate only if a causal connection exists between the


       16
            Id. at 236 (Finding of Fact 20).
       17
            Id. (Finding of Fact 19).
       18
            State v. Thomas, 138 Wn. App. 78, 83, 155 P.3d 998 (2007).
       19
          State v. Coleman, 6 Wn. App. 2d 507, 516, 431 P.3d 514 (2019) (quoting
State v. Klein, 156 Wn.2d 102, 115, 124 P.3d 644 (2005)), review denied, 193
Wn.2d 1005, 438 P.3d 122 (2019).
       20
            RCW 9.94A.753(3).



                                               7
No. 80501-1-I/8



defendant’s offense and the victim’s injuries for which restitution is sought.” 21 “A

causal connection exists if ‘but for’ the offense, the loss or damages to a victim’s

property would not have occurred.”22 “‘Evidence supporting restitution is sufficient

if it affords a reasonable basis for estimating loss and does not subject the trier of

fact to mere speculation or conjecture.’”23

       First, Korvin challenges the $32,767.54 ordered for unauthorized

disbursements from the Chamber’s and Foundation’s checking accounts, including

payroll advances and mileage reimbursements. Kristen Keltz, former president

and chief executive officer of the Chamber, and Bob Lama, the chair of the board

of directors for the Chamber and the Foundation, testified that Korvin was not

entitled to mileage reimbursements. Lama also testified that he did not authorize

Korvin to submit payroll advances and did not recall signing them. And the checks

Korvin prepared establish that she wrote herself checks totaling approximately

$32,767.54.

       CPA Anderson testified about discrepancies between bank statements and

supporting checks for the Chamber and the Foundation. Anderson testified some

of the checks were made payable to Korvin with a QuickBooks entry showing that



       21
          State v. Cawyer, 182 Wn. App. 610, 616-17, 330 P.3d 219 (2014) (citing
State v. Vinyard, 50 Wn App. 888, 893, 751 P.2d 339 (1988)).
       22
        Id. at 617 (citing State v. Tobin, 161 Wn.2d 517, 519, 524-25, 166 P.3d
1167 (2007)).
       23
         State v. Deskins, 180 Wn.2d 68, 82-83, 322 P.3d 780 (2014) (internal
quotation marks omitted) (quoting State v. Hughes, 154 Wn.2d 118, 154, 110 P.3d
192 (2005)).



                                           8
No. 80501-1-I/9



the payment was made to someone else, some checks had no QuickBooks entry,

and some checks were issued with the payee’s name replaced with Korvin’s.

Anderson also testified that the checks containing the discrepancies were cashed

by Korvin personally. The CPA report estimated that Korvin took $32,767.54 from

the Chamber in unauthorized payroll advances, reimbursement expenses, and

other transactions. The report estimated she took $12,550 from the Foundation in

unauthorized payroll advances.24 Accordingly, substantial evidence supports the

trial court’s order of $32,767.54 to the Chamber and $11,144.07 to the

Foundation.25

       Second, Korvin disputes the amount of restitution the trial court ordered for

unauthorized credit card transactions. Andy Mayer, the Chamber’s president and

chief executive officer, testified that he was contacted by the bank about

suspicious credit card activity on the Chamber’s credit card. He testified that the

credit card used in the suspicious transactions had Korvin’s name on it and, after

reviewing the charges, he did not believe they were work related. The majority of


       24
          Ex. 15. Korvin argues that the trial court’s restitution amount for the
checks is not supported by substantial evidence because CPA Anderson did not
conduct a “full audit” of the Chamber’s and Foundation’s files. Appellant’s Br. at
18. But CPA Anderson’s testimony, coupled with the testimony from the former
president of the Chamber and the chair of the board of directors, supports
Anderson’s determination that there were unauthorized payments from the
Chamber’s and Foundation’s checking accounts made to Korvin. As a result,
sufficient evidence provides a reasonable basis for estimating the unauthorized
disbursements from the Chamber’s and Foundation’s checking accounts.
       25
         The State requested $18,144.07 in restitution on behalf of the
Foundation. But the trial court found Korvin credible that she was entitled to
$1,400 per month while she continued working for the Foundation. Thus, the trial
court awarded the Foundation $11,144.07 in restitution.



                                          9
No. 80501-1-I/10



the transactions on the Chamber’s credit card were casino charges. Mayer also

testified Korvin, when confronted about the charges, initially denied using the

company card and then blamed her sister for taking and using it. The Chamber’s

credit card transaction history establishes that Korvin spent upwards of $15,000 at

casinos over a two-month span. Some of the other transactions on the Chamber’s

credit card were charges to Macy’s, Walmart, a tobacco store, and a spa. The

CPA report estimated $15,414.10 in unauthorized credit card charges. Substantial

evidence supports the trial court’s restitution order of $15,414.10 to the Chamber.

       Finally, Korvin challenges the amount of restitution the trial court ordered for

the interest accrued on the Chamber’s loan. When asked about the loan, Mayer

testified that because of the losses including legal and accounting expenses

associated with Korvin’s misconduct, the Chamber had to take out a loan “just to

continue operating.”26 Mayer testified that the interest payments on the loan were

approximately $6,545.80. Substantial evidence supports the trial court’s order of

$6,544.80 for interest on the loan.

       Korvin argues that the casino charges on the Chamber’s credit card are the

only amounts supported by substantial evidence. But as discussed, the testimony

of current and former employees of the organization, the testimony and written

report of the CPA, and the organization’s transaction history support the restitution

amount the trial court ordered. Because a reasonable person could conclude from

the evidence that the restitution amount of $68,870.51 was causally connected to


       26
            RP (May 7, 2019) at 128.



                                          10
No. 80501-1-I/11



Korvin’s theft and the injuries suffered, substantial evidence supports the

restitution amount. The trial court did not abuse its discretion.

       Therefore, we affirm.




WE CONCUR:




                                          11